DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
Response to Amendment
The amendment filed on 3/31/2021 has been entered, claims 2-3 and 5-7 are cancelled and thus claims 1, 4 and 8-25 are currently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 	Claims 1, 4, 9-10 and 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oja et al. US PGPub. 2019/0119102 in view of Zhang et al. US PGPub. 2016/0090297 of record.
    PNG
    media_image1.png
    1019
    1848
    media_image1.png
    Greyscale
                                                      Examiner’s Fig. 1
 	Claims 11-12, 14-15, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Oja et al. US PGPub. 2019/0119102 in view of Zhang et al. US PGPub. 2016/0090297 of record as applied to claims 1 and 17 above, and further in view of Ishii US PGPub. 2010/0059244 of record. 	Regarding claims 11 and 21, Oja in view of Zhang does not teach the MEMS device according to claims 1 and 17, respectively, wherein the connection element (32) comprises a metal mixed with a filler.  	However, Ishii teaches a MEMS device package (Fig. 1) [017] comprising a connection element (5, fig. 1) [0028], the connection element (5) comprising a metal (solder 9, fig. 1) [0028] mixed with a filler (10, fig. 1) [0028] (Ishii, fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the connection element of Oja by adding the solder mixed with filler taught by Ishii to the connection element of Oja in order to suppress flowability of the solder (Ishii, [0072])   	Regarding claims 12 and 22, Oja in view of Zhang and Ishii teaches the MEMS device according to claims 11 and 21, respectively, wherein the metal is a solder metal (solder 9, fig. 1) [0028] (Ishii, fig. 1, [0028]). 	Regarding claims 14 and 24, Oja in view of Zhang and Ishii teaches the MEMS device according to claims 11 and 21, respectively, wherein the filler (10) comprises a plastic material [0033] (Ishii, fig. 1, [0033]). 	Regarding claims 15 and 25, Oja in view of Zhang and Ishii teaches the MEMS device according to claims 11 and 21, respectively, wherein the filler (10) comprises a plurality of filler elements (10), each of the filler elements (10) having a filler element which is equal to or less than 1/10 [0037] of a connection element (the solder) [0037] (Ishii, [0037]).
 Therefore, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use the filler diameter in the range as claimed in order to secure the wettability of the solder (Ishii, [0037]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 	Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oja et al. US PGPub. 2019/0119102 in view of Zhang et al. US PGPub. 2016/0090297 and Ishii US PGPub. 2010/0059244, both of record as applied to claims 11 and 21 above, and further in view of Isaacs US PGPub. 2015/0131250 of record. 	Regarding claims 13 and 23, Oja in view of Zhang and Ishii does not teach the MEMS device according to claims 11 and 21, respectively, wherein the filler (10) comprises a gas.  	However, Isaac teaches a connection element (see fig. 9), connection element comprises a metal (solder 904, fig. 9) mixed with a filler (voids 902, fig. 9), wherein the .

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a MEMS device comprising “a conductor track partly arranged on a bridge element reaching over the trench” as recited in claims 8 and 19 and in combination with the limitations as recited in claims 1 and 17.

Response to Arguments
Applicants argue that “Neither Oja nor Zhang teaches or suggests both a contact pad and a completely surrounding trench on a mounting side (i.e., the side of the MEMS device with which the MEMS device can be mounted on an external carrier). Hence, independent claim 1 is allowable.” 	However, the examiner respectfully submits that Oja teaches a contact pad partially surrounding trench on a mounting side and the only missing limitation from the Oja reference is the “completely surrounding” which Zhang teaches and the examiner has provided a rationale for the combination. Zhang does not also have to teach the rest of the limitations such as the trench being on the mounting side because the rejection is based on a combination of references (Oja in view of Zhang), the applicants cannot show nonobviousness by attacking references individually (by stating that Zhang doesn’t teach each a contact pad and a completely surrounding trench on a mounting side) where the rejections are based on combinations of references because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP 2145.IV. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892